         Case 1:20-cv-00257-BLW Document 9 Filed 08/13/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 FEDERICO PAZ,
                                                Case No. 1:20-cv-00257-BLW
                      Petitioner,
                                                INITIAL REVIEW ORDER
 vs.

 WARDEN RAMIREZ,

                      Respondents.




       On May 28, 2020, Petitioner Federico Paz, who is serving a life sentence without

the possibility of parole, filed his sixth federal Petition for Writ of Habeas Corpus under

28 U.S.C. § 2254. (Dkt. 3.) For the reasons that follow, the Court concludes that this case

is subject to summary dismissal pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules

Governing § 2254 Cases.


                                     BACKGROUND

       Petitioner filed his first §2254 habeas corpus petition with the United States

District Court for the District of Idaho in Case No. 93-cv-00132-WFN, his second in

Case No. 02-cv-00312-MHW, his third in Case No. 11-cv-00335-CWD, his fourth in

Case No. 16-cv-00277-REB, and his fifth in Case No. 16-cv-487-REB. Petitioner’s first

petition was dismissed with prejudice after the parties entered into a stipulation disposing

of all claims, and Petitioner was resentenced from death to a life sentence. (Exhibit A to


INITIAL REVIEW ORDER - 1
          Case 1:20-cv-00257-BLW Document 9 Filed 08/13/20 Page 2 of 5




Order in Case No. 02-cv-00312-MHW, Dkt. 10.) Petitioner’s second, through fifth

petitions were dismissed without prejudice, with notification to Petitioner that he must

obtain authorization from the United States Court of Appeals for the Ninth Circuit to

proceed. He did not obtain authorization. Petitioner’s federal Petition for Writ of

Mandamus, filed in Case No. 17-cv-00169-REB, was also unsuccessful.

       Here, Petitioner does not allege that he has obtained authorization from the Ninth

Circuit court to file a successive petition.


                     STANDARD OF REVIEW AND DISCUSSION

1.     Standard of Review

       This Court is required to review the petition to determine whether it is subject to

summary dismissal. Rule 4 of the Rules Governing § 2254 Cases. Summary dismissal is

appropriate if it plainly appears from the face of the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court. Id.

2.     Discussion

       There is no dispute that the sixth petition is a successive petition. Title 28 U.S.C. §

2244(b) requires a state prisoner seeking to file a second or successive § 2254 habeas

petition to file a motion in the appropriate court of appeals for an order authorizing the

district court to consider the application. 28 U.S.C. § 2244(b)(3)(A).

       This Court may not, in the absence of proper authorization from the Ninth Circuit

Court of Appeals, consider a second or successive habeas application. Cooper v.

Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001). Accordingly, this Court has no

jurisdiction to consider the new petition. Id. at 1274 (holding that district courts lack


INITIAL REVIEW ORDER - 2
         Case 1:20-cv-00257-BLW Document 9 Filed 08/13/20 Page 3 of 5




jurisdiction to consider unauthorized successive petitions). Therefore, the petition will be

dismissed without prejudice.

       Petitioner makes a new argument in this case—that the Idaho Supreme Court is

denying him access to courts to challenge his conviction and sentence by requiring him to

pay for preparation of the record in order to appeal. Petitioner states that he has no funds

to pay the fee and is thus foreclosed from bring his claims before the state appellate

courts because he is a pauper. Petitioner has not provided any facts to show whether his

filings are likely frivolous—which is a proper reason for state courts to reject in forma

pauperis filings. However, because it has now been 20 years since Petitioner’s 1993

federal habeas corpus case was dismissed with prejudice on December 15, 2000, it is

likely that Petitioner exhausted his state court remedies many years ago, and that no

avenue of state court relief remains open to him.

       The United States Supreme Court has explained that failing to grant in forma

pauperis status in frivolous cases is not contrary to the Constitution:

              [T]he Court waives filing fees and costs for indigent
              individuals in order to promote the interests of justice. The
              goal of fairly dispensing justice, however, is compromised
              when the Court is forced to devote its limited resources to the
              processing of repetitious and frivolous requests. Pro se
              petitioners have a greater capacity than most to disrupt the
              fair allocation of judicial resources because they are not
              subject to the financial considerations—filing fees and
              attorney’s fees—that deter other litigants from filing frivolous
              petitions. The risks of abuse are particularly acute with
              respect to applications for extraordinary relief, since such
              petitions are not subject to any time limitations and,
              theoretically, could be filed at any time without limitation. In
              order to prevent frivolous petitions for extraordinary relief
              from unsettling the fair administration of justice, the Court
              has a duty to deny in forma pauperis status to those

INITIAL REVIEW ORDER - 3
         Case 1:20-cv-00257-BLW Document 9 Filed 08/13/20 Page 4 of 5




              individuals who have abused the system. Under the
              circumstances of this case, we find it appropriate to deny in
              forma pauperis status to petitioner in this and all future
              petitions for extraordinary relief

In re Sindram, 498 U.S. 177, 180 (1991) (citations omitted).

       Sindram focused on a frivolous filer’s repetitious requests for issuance of an

extraordinary writ. Here, Petitioner has filed five too many habeas corpus actions without

authorization from the federal appellate court. If he is flooding the state courts with

repetitive petitions, the Idaho Supreme Court has adequate grounds to require him to pay

the appellate fee before he can proceed.

       In any event, if Petitioner desires to pursue an access-to-courts claim, he must file

a civil rights action. A claim centered on the Idaho Supreme Court’s unwillingness to

hear collateral challenges to Petitioner’s state criminal conviction without prepayment of

the fee to prepare the court record is not actually a challenge to the validity of his

conviction or sentence. Therefore, such a claim does not sound in habeas corpus. In

accordance with the foregoing, this case will be dismissed.


                                           ORDER

       IT IS ORDERED:


   1. Petitioner’s Applications to Proceed in Forma Pauperis (Dkts. 1, 6) are

       GRANTED.

   2. This entire action is DISMISSED without prejudice.




INITIAL REVIEW ORDER - 4
Case 1:20-cv-00257-BLW Document 9 Filed 08/13/20 Page 5 of 5
